DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 2/19/2021.
Claims 1-20 remain pending. Claims 1, 8, & 15 are amended. Claims 1-20 have been examined and are rejected. 


Priority
This application was filed 4/30/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Amended Claim 1 (and similarly Claims 8 & 15) recite in pertinent part:
provide a mobile application on a mobile device for configuring resource distribution parameters, wherein the resource distribution parameters comprise product identification information, product pricing information, resource distribution amounts, and resource account information; 
receive instructions for a resource distribution via the mobile application on the mobile device, wherein the instructions contain a product identifier; 
generate a communicable linkage between the mobile application and a third party system and access a database of resource distribution parameters via the communicable linkage, wherein the resource distribution parameters are stored on the third party system; 
determine a resource distribution amount based on the resource distribution parameters and the product identifier; 

Paragraphs [0031], [0033-36], [0039], and [0045-47] of applicant’s specification were cited in support of the above amendment. Examiner believes the parts most closely associated to be paragraphs [0045-47], which are reproduced below.
[0045] FIG. 4 illustrates a high level process flow for mobile resource distribution hub generation and implementation, in accordance with an embodiment of the present invention. As shown, the process begins at block 400, where the mobile application, previously described as resource distribution hub application 238, is provided on the mobile device, or user device 110. The resource distribution hub application 238 may be provided in any number of graphical user interface embodiments, but generally is meant to include a point-of-sale style interface configured to process and store transaction information and data associated with the sale of services and goods and the transfer of resources associated therewith. As such, the resource distribution hub application is designed to provide resource distribution amounts, payment type selection, and may interface with the data storage 240 of the mobile device to locally store resource distribution information such as past transactions, product identification codes, product stock amounts, and the like. In some embodiments, this information may be stored on and managed by entity systems 120 or third party systems 130, such that the user device 110 may access the information on an as-needed basis and receive updated product information, pricing information, resource distribution information, and account information in real-time.
[0046] As shown in block 401, the mobile device, such as user device 110, is configured to receive instruction for a resource distribution, wherein the instruction contain a resource distribution amount. For instance, the mobile device may receive input from the user 102 that a transaction is to be completed. The user device 110 may look up the amount of resources required to complete the transaction, either on the local data storage 240 or by communication over network 101 with entity systems 120 or third party systems 130 to determine the proper resource distribution amount. Next, the system activates a near field communication device 248 on the user device 110 to initiate a near field communication, as shown in block 402. This allows 
[0047] Next, the user device 110 receives the resource distribution credentials from the resource distribution instrument via the NFC transmitter, or NFC communication device 248, on the user device 110, as shown in block 404. The resource distribution credentials may then be authenticated, as shown in block 405, and finally the resource distribution hub may process the resource distribution for the resource distribution amount, as shown in block 406. Authentication of the resource distribution credentials may be achieved in a variety of ways. For instance, the resource distribution credentials may be tokenized by the resource distribution hub application 238, and stored locally on the user device 110 or transmitted to entity systems 120 or third party systems 130 for verification of a resource account associated with the resource distribution credentials. In other embodiments, the resource distribution credentials may be encrypted by the resource distribution hub application 238 before being transmitted to an entity for tokenization and verification. In any instance, the resource distribution hub application 238 may communicate with an entity such as entity systems 120 or third party systems to verify that there is an account associated with the resource distribution credentials and may receive real-time information indicating that there are available resources in an associated resource account to satisfy the resource distribution amount. In some embodiments, the resource distributions hub application may also receive information such as a phone number, email address, or other communication details associated with the resource account or the resource distribution credentials. This information may be used by the resource distribution hub application 238 to generate a message confirming completion of the resource distribution or transaction, which may be transmitted by the user device 110 to verify completion. 

With respect to the limitation reciting “provide a mobile application on a mobile device for configuring resource distribution parameters, wherein the resource distribution parameters comprise product identification information, product pricing information, resource distribution amounts, and resource account information”, paragraph 0045 provides that the resource distribution hub application can provide resource distribution amounts or payment type selection, or can store resource distribution information such as past transactions, product identification codes, product stock amounts, and the like. However, paragraph 0045 does not teach that the mobile application configures resource distribution parameters comprising product identification information or product pricing information. Rather, the mobile application merely interfaces with the mobile device to locally store product identification information and product pricing information.
receive instructions for a resource distribution via the mobile application on the mobile device, wherein the instructions contain a product identifier”, paragraph 0046 recites receiving an instruction comprising a resource distribution amount. However, paragraph 0046 does not teach receiving instructions comprising a product identifier. 
With respect to the limitation reciting “generate a communicable linkage between the mobile application and a third party system and access a database of resource distribution parameters via the communicable linkage, wherein the resource distribution parameters are stored on the third party system”, paragraph 0045 recites that the mobile device can locally store resource distribution information such as past transactions, product identification codes, product stock amounts, and the like, or alternatively may be stored on a third party system. However, paragraph 0045 does not teach that the third party system stores the resource distribution amount. The resource distribution amount as claimed refers to an amount that is to be transferred from the account associated with the mobile device. It is unclear how a third party system would store this amount prior to the transfer. 
With respect to the limitation reciting “determine a resource distribution amount based on the resource distribution parameters and the product identifier”, paragraph 0046 recites that the mobile device can communicate with the third party system to determine the proper resource distribution amount. However, paragraph 0046 does not teach that this communication with the third party system involves product identification information, product pricing information, resource distribution amounts, or resource account information (i.e. the claimed resource distribution parameters). Moreover, while paragraph 0046 recites that the mobile device may look up the amount of resources required to complete the transaction, it does not explicitly provide that the mobile device utilizes a product identifier to determine this amount. 


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446